DETAILED ACTION

This communication is responsive to the amendment filed on 03/25/2021.
Claims 1-20 is pending in this application. This action is made final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by Jones et al.  (US 2010/0114720, hereinafter Jones).
 Re claims 1, 8, and 15, Jones teaches a method comprising:
 	determining, by a computing device, that a first web page has been loaded via a user interface by a user device at a first time (fig. 15 and [0092], A user interacting with web page 1500 is enabled to select an image 1506 in image library section 1502 to be displayed as selected image 1508 in a larger form. For example, the user may be enabled to select an image 1506 for display as selected image 1508 by clicking on one of images 1506a-1508d, or by entering a textual description of one of images 1506a-1506d into text entry box 1512 and clicking on search button 1514. In the example of 
  	determining, after the first time, a period of time after the first web page has been loaded (fig. 15 and [0092]-[0093], The user interacting with web page 1500 may have indicated an interest in airplanes by selecting image 1506a to be displayed as selected image 1508); 
 	determining, at a second time after the period of time, a user interaction with the first web page (fig. 15 and [0092]-[0094], updates to advertisements 1510a-1510d may be triggered based on the occurrence of one or more events, which may include interactions by a user with web page 1500. For example, the user clicking on one of advertisements 1506a-1506d and/or entering text into text entry box 1512 may be considered a modification of context of web page 1500, generating an event notification (e.g., event notification 506). Dynamic advertisement provider 304 shown in FIG. 5);
 	determining, based on the user interaction, that content of the first web page rendered at the user interface was updated by the user device (fig. 16 and [0095], a view of web page 1500 after the user has entered the text "house" in text entry box 1512 and has selected search button 1514. As shown in FIG. 16, second image 1506b is displayed as selected image 1508 because second image 1506b is an image of a house. Referring to the example of dynamic advertisement provider 304 shown in FIG. 9, the text "house" was transmitted to context modification aggregator 902 from web page 1500 as event notification 506); and 

 	Re claims 9 and 16, Jones teaches wherein determining the access of the web page by the user device at the first time comprises detecting at least one of: a click on a tab, window, or an instance of the user interface ([0092], the user may be enabled to select an image 1506 for display as selected image 1508 by clicking on one of images 1506a-1508d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 14 and 17are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones in view of Tsongas et al. (US 2013/0238612, hereinafter Tsongas).
 	Re claims 6, 14 and 17, Jones does not teach wherein determining that the content was updated comprises determining that the user interface was updated based 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the teaching as seen in Tsongas’s content into Jones’ invention because it would provide user a way to interact with the content.
Claims 7, 10, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones in view of Henkin et al. (US 2011/0213655, hereinafter Henkin).
 	Re claims 7, 10, and 18, Jones does not teach wherein determining the impression metric comprises adding an impression credit to the impression metric. However, it is taught by Henkin ([0678], Click-through rate (CTR) estimation refers to the statistical estimation of the probability that a user will click on a certain ad in a certain context. Once the page has been displayed, and the user action recorded, this information may be added to the current counts of impressions, clicks (and/or possibly mouseover events) maintained by the Counts Module (1258), and used by the CTR Estimation Module and/or other desired modules to make estimates).
 	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the teaching as seen in Henkin’s content into Jones’ invention because it would allow user to be able to keep track of the current  count of impressions.

Allowable Subject Matter
Claims 2-5, 11-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Response to Arguments 
Applicant argued that Jones does not disclose, teach, or suggest “determining, after the first time, a period of time after the first web page has been loaded” and “determining, at a second time after the period of time, a user interaction with the first web page” as recited in claim 1”. Examiner respectfully disagrees. Jones teaches in figs. 15-16 that content is updated and user can interact with the content. The second content is displayed after the first content and there should be a time period between them.

Conclusion
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177